     Case 2:17-cv-02708-TLN-KJN Document 40 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RODNEY JEROME WOMACK,                           No. 2:17-cv-2708 TLN KJN P
12                        Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14       DAVID BAUGHMAN, Warden, et al.,
15                        Defendants.
16

17            By an order filed April 6, 2020, plaintiff was ordered to pay, within twenty-one days of

18   the electronic filing of such order, the appropriate filing fee.1 That time period has now expired,

19   and plaintiff has not paid the court’s filing fee, or otherwise responded to the court’s order.

20            In accordance with the above, IT IS HEREBY RECOMMENDED that this action be

21   dismissed without prejudice.

22            These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, any party may file written

25   objections with the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

27
     1
       On August 25, 2020, plaintiff’s interlocutory appeal was dismissed for failure to prosecute.
28   (ECF No. 39.)
                                                       1
     Case 2:17-cv-02708-TLN-KJN Document 40 Filed 09/02/20 Page 2 of 2

 1   objections shall be filed and served within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: September 1, 2020

 5

 6
     /woma2708.fpf
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
